 HARDMANUFACTURING COMPANY317nate the more conspicuous and egregious anomalies and faults in the1954 jurisdictional standards.The majority strangely persists in thepretense that these standards are a perfect, whole and immutable,despite the fact that their framers made no such claim but on the con-trary stated that the standards were not "static and immutable,"but rather were subject to change in light of changing circumstances.Thus in a case issued not long after the adoption of the standards in1954 the Board said :We are also aware that further changes in circumstances mayagain require future alterations of our own determinations oneway or another.The Board's jurisdictional standards are not,and by the very nature of the Board as a quasi-judicial agencycharged with the statutory responsibility to effectuate the con-gressional purposes embodied in the Act which gave it existence,cannot be, static, immutable standards.12Plainly, if this pronouncement of the Board had any meaning at all,and if this Board is not to follow a policy of simply perpetuating error,while pretending perfection and immutability in the 1954 standards,reason and logic would dictate at the very ;ninimum the correction ofintrinsically illogical and indefensible standards which are productiveof such absurd results as found in the instant case and theDeskinsSuper Marketcase.As we have observed in the recent past, the existing machinery ofthe Board is undeniably geared to handling a larger number of casesthan have been produced by the 1954 standards.Many employers,employees, and unions are being needlessly denied the facilities ofthis Board contrary to the congressional policy.Unless a majority ofthe present Board is irrevocably committed for doctrinaire reasonsto needlessly restricting the scope of this Board's facilities, while the"no-man's land" increases and more and more parties are remittedto the law of the jungle, an early general liberalization of the 1954standards is indicated as well as the elimination of the inconsistenciesand anomalies."Edwin D.WemVsa,d/b/a Coca-ColaBottling Company of Stockton,110 NLRB 840.Hard Manufacturing CompanyandUnited Furniture Workersof America,AFL-CIO,Petitioner.Case No. 3-RC-1713. July25,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J. Cavers,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.116 NLRB No. 39. 318DECISIONS OF NATIONAL"LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is engaged in the manufacture,sale,and distribu-tion of hospital and institutional furniture and equipment.TheIntervenor, Hard Employees Union, has represented the Employer'sproduction and maintenance employees since about 1941.The Employer contends that a contract with the Intervenor, ef-fective for an original period of 2 years from June 1, 1954, has auto-matically renewed and operates as a bar to this petition wherein thePetitioner seeks to represent the same employees covered by the con-tract.The Petitioner contends that its petition filed on April 19,1956, was timely filed with respect to the contract.The Intervenortakes no position on this issue.By its terms, the contract provides the following, designated asarticle XXI, concerning duration :This Contract shall be binding upon the parties hereto, andshall remain in full force and effect for two (2) years fromJune 1, 1954, and shall remain in force for each year thereafter,unless and until terminated by or modified by collective bar-gaining.The Contract may be terminated or modified by eitherparty at the end of the Contract term upon sixty (60) days'written notice to the other party.Contracts between the Employer and the Intervenor since 1947 havecontained the same provision with only minor changes.. Contractsbefore 1947 containeda similarclause but provided for terminationor modification upon 30 days' "prior written notice.".By letter dated April 24, 1956, the Intervenor notified the Em-ployer that it was serving 60 days' notice pursuant to article XXIto open negotiations for a new contract.By letter dated May 7, 1956,it requested the Employer to acknowledge receipt of its earlier letterand to commence negotiations.The Employer wrote the Intervenoron May 8,1956, that because no 60 days' notice had been given pursuantto the terms of the contract, the contract continued in effect untilJune 1, 1957.The Employer in this proceeding takes the same position expressedin its letter to the Intervenor, contending that the 60 days' noticeprovided by the contract was 60 dayspriorto the end of a contract A. VICTOR & CO.319term, that the Intervenor's notice to modify was late, and the con-tract automatically renewed for the term of another year.The Em-ployer's president testified, moreover, that it was the understandingof, the parties that the above article meant that the 60 days' noticebe given prior to the anniversary date of the contract, and that suchhas been the procedure in the past. In 1952 and 1954, the Intervenoron April 2 and March 29, respectively, gave the "required" notice toopen negotiations for a new contract. The president of the Intervenortestified that this was the first time that the Intervenor had been latein giving the notice to the Employer.The Petitioner contends, on the other hand, that there is nothingto indicate that the notice must be 60 dayspriorto the terminationdate, and, that 60 days' notice is effective to terminate the contract,even if givenafterthe termination date of the contract.The Board agrees with the Employer's interpretation of the con-tract.Although article XXI does not expressly provide that noticebe given 60 days before the expiration date of a contract term toforestall automatic renewal of the contract, we think the most reason-able construction of the article is that it so provides.The article doesclearly provide fordefinite yearlyterms after the initial term absentappropriate notice to modify or terminate.The article also providesfor termination or modificationat the end of the contract term under60 days' notice.It is customary and reasonable for notice toprecedea result which the notice effects.Furthermore, the practice of theparties, as testified to at the hearing, is consistent with this interpre-tation.As we construe the contract's notice clause, absent notice to terminate60 days before June 1, 1956, the contract automatically renewed itselffor another year commencing June 1, 1956.1We find that the existingcontract between the Employer and the Intervenor is a bar to thepetition herein.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.3SeeWilliams Laundry Company,97 NLRB 995.A. Victor &Co.andLocal 212, Retail Clerks International Asso-ciation,AFL-CIO,Petitioner.Case No. 3-RC-1706. July 25,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed underSection 9(c) of the National LaborRelationsAct, a hearing was held before MurrayS. Freeman,hearing116 NLRB No. 40.